 LIVERMORE JOE'S INC169Livermore Joe's Inc.andHotel Employees & Res-taurant Employees&Bartenders Union Local50, affiliated withHotel and Restaurant Em-ployees and Bartenders InternationalUnion.Case 32-CA-754331 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 21 August 1986 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2iThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3dCir1951)We have carefully examined the record and find no basis for reversingthe findings3The Respondent excepts to the admission of oral testimony that em-ployee Sherry Clark told other employees, including discriminatee JoelanDiephuis, that co-owner Johnny Karkazis had told her the Respondenthad just fired Diephuis because of her union activity The Respondentcontends that this testimony is inadmissible hearsayWe reject this con-tention for two reasons First, assuming arguendo that Clark's statementconstitutes hearsay, "[c]ourts have long recognized that hearsay evidenceisadmissible before administrative agencies, if rationally probative inforce and if corroborated by something more than the slightest amount ofother evidence "RJR Communications,248 NLRB 920, 921 (1980) SeealsoPassaic Daily News v NLRB,736 F 2d 1543, 1554 fn 15 (D C Cir1984)As inRJR Communications,we do not rely on Clark's statementalone since the suddenness of Diephuts' discharge, its timing, and the spu-rious reasons given for the discharge were sufficient to establish that theRespondent engaged in unlawful conduct Clark's alleged hearsay state-ment,which found support in the testimony of four other witnesses,merely corroborates the other evidence of the Respondent's unlawfulconduct Second, in a handwritten statement prepared at the behest ofthe Union approximately 4 days after Diephuis was fired, Clark herselfcorroborated the alleged hearsay testimony She stated that "I had askedJohnny Karkazis why Joelan was fired He took me to the woman's bath-room so no one else could hear what he had to say, saying to me that[Diephuis] had approached [employee] Debra Wales of Union interestthat we don't need that kind of stuff in their restaurant " At the hearing,the Respondent did not object to the introduction into the record of thisstatement nor did it file exceptions based on the alleged hearsay characterof the exhibit Its failure to so object and to assign the grounds for theobjection constitutes a waiver to the document's admission into evidenceSee Fed Rules of Evidence Rule 103(a)(1),Alvin J Bart &Co, 236NLRB 242, 243 (1978),Passaic Daily News v NLRB,supraAt the hear-ing,Clark attempted to discredit her earlier written statement by testify-ing that because she was drinking the night Diephuis was discharged, herrecollection regarding her conversation with Johnny Karkazis was foggyShe did remember, however, that Karkazis told her that the Union wasnot the reason for Diephuis' discharge The judge noted that Clark'swritten version was given at a point in time much closer to the dischargeand conclusions,3 to modify his remedy,4 and toadopt the recommended Order.5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LivermoreJoe'sInc.,Livermore,California,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.than her oral testimony about the same event and that at trial she statedthat the written version was accurate Moreover, there is credited testi-mony that 2 weeks after submitting her statement to the Union, Clark re-quested that it be returned to her because she feared that she would loseher job if it was used in a proceeding challenging Diephuis' discharge Inthe event that the statement was used, Clark stated that she would claimthat she was too drunk to remember anything that was told to her on thenightDiephuis was terminated In light of these circumstances, it wasclearly permissible for the judge to credit Clark's written version overthat of her oral testimonyAlvin J Bart,supra at 243-2444 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on or after I January 1987 will be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S C § 6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)5As part of the remedy the General Counsel seeks an order that willinclude a visitatorial clause authorizing the Board, for compliance pur-poses, to obtain discovery from the Respondent under the Federal Rulesof Civil Procedure under the supervision of the United States court ofappeals enforcing the OrderWe have concluded that under the circum-stances of this case such a clause is not warrantedPatriciaMilowicki, Esq.,for the General Counsel.John P. CorleyandMichael Lynn, Esqs.,of Pleasanton,California, for the RespondentWilliam A. Sokol, Esq. (Van Bourg,Weinberg,Roger &Rosenfeld),of San Francisco, California, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEROGER B HOLMES, Administrative Law Judge. TheCharging Party, Hotel Employees & Restaurant Employ-ees & Bartenders Union Local 50, affiliated with Hoteland Restaurant Employees and Bartenders InternationalUnion, filed the unfair labor practice charge in this caseon 2 October 1985. I usually will refer in this decision tothe Charging Party as the Union.The Regional Director of Region 32 of the NationalLabor Relations Board, who was acting on behalf of theGeneral Counsel of the Board, issued the complaint inthisproceeding on 18 November 1985 The GeneralCounsel alleged that the Respondent, Livermore Joe'sInc.,had engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act. In summa-ry, the General Counsel alleged that because Joelan Die-phuis had joined or assisted the Union or engaged inother protected concerted activities the Respondent ter-minated her about 26 September 1985, and since thatdate has failed and refused to reinstate Diephuis to herformer position of employment.285 NLRB No. 24 170DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe Respondent filed an answer to the General Coun-sel's complaint and denied that it had engaged in the al-leged unfair labor practices. I usually will refer in thisdecision to the Respondent as the restaurant.I heard the evidence in this case at the hearing, whichwas held on 5, 10, and 11 February 1986 at Oakland,California. The time for filing posthearing briefs was setfor 18 March 1986. I have read and considered thebriefs,which were filed by counsel for the GeneralCounsel and for the Respondent.FINDINGS OF FACT1.JURISDICTIONThe Respondent is a California corporation and oper-ates a restaurant and cocktail lounge in Livermore, Cali-fornia.During the 12 months preceding the issuance oftheGeneralCounsel's complaint, the restaurant hadgross revenues in excess of $500,000, and the restaurantpurchased and received goods or services valued inexcess of $5000, which originated outside the State ofCalifornia. Based on the pleadings and the evidence pre-sented in this case, I find that the restaurant has been atall times material an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONBased on the pleadings and the evidence presented inthis case, I find that the Union has been at all times ma-terial a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Employment of Diephuis at theRestaurantThe findings of fact in this section and throughout theentiredecision are basedon certaincredited portions ofthe testimony given by thewitnessesand documentaryevidence.Inmakingcredibility resolutions in this pro-ceeding,I have relied primarily on the demeanor of thewitnesseswhile they were testifying. I observed the wit-nesses asthey gave their answers to questions both ondirectexaminationand cross-examination. I noted theirexpressionsand their manner of speaking. Some Wit-nesses spokein a convincingmanner,which indicated tome that they had personal knowledge of the facts aboutwhat they were testifying, and that they wererelatingthose facts accurately. Thus, the perception of the wit-nesses, their memory of the past events, and their abilityto relate those past events accurately on the witnessstand were considered in making credibility resolutions.While the demeanor of the witnesses was the primaryfactor in making credibility resolutions, I also gave con-sideration to the consistency of thewitnesses'accountsof events; the probability of their versions of events; andthe matters brought out on the record by the attorneysthat might indicate a bias or interest on the part of thewitnessesin the outcome of this litigation.In addition, I have been guided by the holding that itis commonthat a trier of fact will believe some of thetestimony of a witness, but not necessarily believe all ofthat testimony. The court held inNLRB v. UniversalCamera Corp.,179 F.2d 749, 754 (2d Cir. 1950). "It is noreason for refusing to accept everything that a witnesssays, because you do not believe all of it; nothing is morecommon in all kinds of judicial decisions than to believesome and not all."The three owners of the restaurant are: James Karka-zis, John Karkazis, and George Karkazis. The allegationin the General Counsel's complaint regarding a GregoryKarkazis is an error. The first names of the three broth-erswill be given with their last name in this decision inorder to distinguish references made to each one ofthem.The restaurant is located in the Granada shoppingcenter in Livermore, California. The size of the restau-rant is about 3000 square feet. There are approximately40 tables and booths in the restaurant. The three ownersof the restaurant perform the cooking in the kitchen. Atthe time of the hearing the restaurant employed ninewaitresses, three hostesses, three bartenders, and threedishwashers.The nephew of James Karkazisassistedthem in the kitchen work at the time of the hearing.'Prior to her employment at the Respondent's restau-rant, Joelan Diephuis had about 5 years' experience as awaitress in another restaurant. In addition, she had abouta year and a half experience as a cocktail waitress andbartender.?Al Meadows had been a steady customer at the restau-rant for about 6 years. He also had made two large signsthatwere placed outside of the restaurant.Meadowsasked the owners of the restaurant to please give his girl-friend,Diephuis, a job because she needed a job andneeded money. John Karkazis informed Meadows thatthe restaurant had all the waitresses that were needed atthat time, but John Karkazis promised Meadows thatthey would give Meadows' girlfriend a job. Meadowscontinued to make similar requests to the owners of therestaurant for about 3 months. As a result of the forego-ing, the owners hired Diephuis as a favor to Meadows.3Diephuis worked as a waitress at the restaurant fromthe last week of June 1985 until she was terminated onWednesday, 25 September 1985. She was assigned towork as a waitress on the evening shift, which began at 5p.m.When Diephuis began working at the restaurant,she filled out a piece of paper with her name, address,telephone number, and the place where she had workedpreviously.Diephuis did not move during the time thatshe was employed at the restaurant. In addition, she didnot change her telephone number during the time of heremployment by the restaurant. She observed that therewas a list in the office at the restaurant that containedthe names of the waitresses and their telephone numbers.About July 1985 Diephuis added another telephonenumber beside her name on the list. That additional tele-phone number was Meadows' telephone number. Mead-IThe foregoing is based on a credited portion of the testimony ofJames Karkazis8 The foregoing is based on a credited portion of the testimony of Die-phuis3The foregoing is based on credited portions of the testimony of JohnKarkazis and JamesKarkazis. LIVERMORE JOE'S INC.171ows had a 24-hour answering service to receive mes-sages.4Respondent's Exhibits I through 12 are copies of Die-phuis' timecards for the weekly payroll periods ending30 June through 15 September 1985. General Counsel'sExhibit 13 is a copy of Diephuls'.timecard for the pay-roll] period, which ended on 22 September 1985. All thepayroll periods ended on a Sunday. The restaurant isclosed on Monday. Tuesday was Diephuis' day off fromwork. Diephuis was assigned to work on the night shift,but on some occasions she also worked on the day shiftfor other waitresses.The timecards of Diephuis showed that she had signedin at her scheduled starting time of 5 p.m. or even earlieron every day that she had worked on the night shift. Onthose occasions when she signed in earlier than' 5 p.m.,Diephuis had come to the restaurant early in order to eata meal before her shift began or relax for a few minutes.When a customer came into the restaurant before 5 p.m.on those occasions, she signed in early and waited on thecustomer.During the payroll period ending 30 June 1985, Die-phuisworked all five of her scheduled workdays,Wednesday through Sunday.During,the payroll period ending 7 July 1985, Die-phuis worked all four of her scheduled workdays thatweek:Wednesday, Friday, Saturday, and Sunday. Therestaurant was closed on Thursday, 4 July.During the payroll period ending 14 July 1985, Die-phuisworked all five of her scheduled workdays,Wednesday through Sunday.]During the payroll period ending 21 July 1985, Die-phuisworked four of her five scheduled workdays,Wednesday, Thursday, Friday, and Sunday. She wasabsent on Saturday.During the payroll period ending 28 July 1985, Die-phuisworked all five of her scheduled workdays,Wednesday through Sunday. In addition, Diephuisworked the day shift on Sunday for another waitress.Thus, she worked two shifts on that Sunday, both theday and the night shifts.During the payroll period ending 4 August 1985, Die-phuisworked all five of her scheduled workdays,Wednesday through Sunday.During the payroll period ending 11 August 1985, Die-phuisworked four of her five scheduled workdays,Wednesday through Saturday. She was absent onSunday.During the payroll period ending 18 August 1985, Die-phuis worked all five of her scheduled workdays. In ad-dition,Diephuis worked the night shift on Tuesday ofthat week for another waitress. Thus, she worked 6 daysat the restaurant that week.During the payroll period ending 25 August 1985, Die-phuis worked all five of her scheduled workdays. In ad-dition, she worked both the day shift and the night shifton Tuesday and the day shift on Saturday for other wait-resses.Thus, she worked 6 days and eight shifts thatweek."The foregoing is based on a credited portion of the testimony of Die-phurs.-During the payroll period ending 1 September 1985,Diephuis worked four of her five scheduled workdays,Wednesday,Thursday,Saturday,and Sunday.She wasabsent on Friday. She worked the day shift on Tuesdayfor another waitress.Thus, she worked a total of 5 daysand five shifts that week.During the payroll period ending 8 September 1985,Diephuis worked all five of her scheduled workdays.During the payroll period ending 15 September 1985,Diephuis worked three of her five scheduled workdays,Wednesday,Thursday,and Friday. She was absent onSaturday and Sunday.During the payroll period ending 22 September 1985,Diephuis worked four of her five scheduled workdays,Wednesday,Thursday,Friday, and Sunday.She wasabsent on Saturday.Of the 13 weeks Diephuis worked at the restaurant,she worked all of her scheduled workdays during, 8 ofthose 13 weeks.She was absent on 6 scheduled work-days during those 13 weeks. However, she also workedsix extra shifts for other waitresses.5On the six occasions that Diephuis was absent fromwork at the restaurant,she had made prior arrangementswith other waitresses to cover her shifts.The waitressesat the restaurant had a system whereby they posted anote at the waitress station to indicate that the waitresswanted to be absent from work on a certain shift. If an-other waitress was willing to cover that shift, the otherwaitress so indicated.That system was'used frequentlyby the waitresses.During the time that Diephuis workedat the restaurant,she saw at least one or two such slipsposted at the waitress station every week that Diephuisworked there.On the first occasion that Diephuis wanted to beabsent from work,she notified the owners a week in ad-vance. The owners told Diephuis that they did not wantto be bothered.They told her that she should just tellthem the day before she was going to be absent, and thatas long as Diephuis'shiftwas covered,therewas noproblem.Subsequently,Diephuis did give the owners 1day's notice before she was to be absent.Diephuis alsoconfirmed with the waitress who had agreed to coverher shift that the other waitress would do so.None of the owners of the restaurant ever said any-thing to Diephuis about the fact that she had taken timeoff from work.Theydid not tell her that they did notwant to have her take the weekend off, or that it wasinappropriate for her to take the weekend off. Diephuisacknowledged at the hearing that she owned a racingcar, that her boyfriend was building a racing car, and5 The findings in the foregoing paragraphs are based on a credited por-tion of the testimony of Diephuls and documentary evidence. I found thedocumentary evidence to be more accurate and more reliable than therecollections of the witnesses with regard to the times that Diephuls wasabsent from work. I also found the records to be more reliable than thetestimony about Diephuls being late in reporting to work. For example,Diephuis believed that on one occasion she had been 15 minutes late inreporting to work James Karkazis also testified that Diephuls was late inreporting to work, and that he had spoken to her regarding that Therecords do not show that Diephuis was late in reporting to work. Ac-cordingly, I have relied on the documentary evidence, rather than thetestimony to the contrary 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat her father also had a racing car. However, theowners of the restaurant did not ask Diephuis why shewas taking the time off from work, nor did they ever tellher that there had to be a special reason for a waitress tobe absent from work. 6Millie Thompson, who was formerly a waitress at therestaurant, spoke with James Karkazis on the first occa-sion that Thompson had wanted some time off fromwork. James Karkazis told Thompson that she was towork the matter out with one of the other waitresses.Thereafter, Thompson followed the procedure describedabove by Diephuis with regard to arranging with an-otherwaitress towork Thompson's scheduled shifts.Thompson said that the same procedure was followedwhen she worked the scheduled shifts of other waitressesat their requests.General Counsel's Exhibits 5 through12 are copies of certain timecards of Thompson whileshe was employed by the restaurant. Those timecards in-dicate that she was absent from work on several occa-sions and that she worked for other waitresses also onseveral occasions.?Sherry Clark, who is a waitress currently employed atthe restaurant, said that she had taken three vacationsfrom work during 1985.8Traci Black, who formerly was employed as a hostessat the restaurant, made arrangements with the other twohostesses to cover her scheduled work shifts when Blackwas going to be absent from work. In a similar manner,Black worked the scheduled shifts of the other two host-esses when she was requested to do so. Black never toldany of the owners of the restaurant in advance that shewas going to take a certain day off from work. Theowners of the restaurant never told Black that she shouldcheck with them before she took time off from work.9John Karkazis related only one occasion when Die-phuis had asked him if she could leave work early thatevening. He did not testify as to when that event had oc-curred. John Karkazis granted Diephuis' request to leavework early by telling her that she could leave at 8 p.m. ifbusinesswas slow. Diephuis told John Karkazis on thatoccasion that she had a race car, and that she wanted togo to the races in Fremont. At 8 p.m. the restaurant wasvery busy. John Karkazis told Diephuis that he realizedthat he had promised to give her time off that evening,but that the restaurant was packed. He told Diephuisthat there was a party of 15 persons, a party of 12 per-8The foregoing paragraphs are based on a credited portion of the tes-timony of Diephuis. Based on the criteria for resolving the credibility ofthe witnesses as set forth at the beginning of this section, I have not cred-ited the testimony to the contrary by James Karkazis In his version, Die-phuis was absent from work on 3 or 4 weekends during the 13 weeks thatDiephuis worked at the restaurant According to his account, James Kar-kazis asked Diephuis why she was taking off from work on weekends,that the otherwaitressesfirst came to him to ask his pernussion in ad-vance if they could have someone else cover their shift for them, thatsuch requests for time off and to have other waitresses cover their sched-uled shifts were granted for reasons such as someone getting married,someone dying, someone having a baby, or an emergency°The foregoing is based on a credited portion of the testimony ofThompson and documentary evidence8The foregoing is based on a credited portion of the testimony ofClarkeThe foregoingisbased ona credited portion of the testimony ofBlack.sons, a party of 5 persons, and a party of 6 persons. JohnKarkazis said that Diephuis took care of one of thoseparties, and then she changed her clothes and told JohnKarkazis that she wanted to leave work. He asked her toremain, and she did so for awhile. However, later thatevening she left work and went to the races in Fre-mont.1 °Regarding her job performance, Diephuis said that shewas never warned in any way about her job performanceby any of the owners while she was a waitress at the res-taurant.None of the owners ever told Diephuis that shewas not doing her work properly. Diephuis said that shehad received compliments from John Karkazis about herwork. John Karkazis told her at the end of the shift thatshe had done a good job. She received such a compli-ment on more than one occasion. Sometimes the ownersasked if she would like to have a drink or could theybuy her a drink after the end of the shift. Diephuis con-sidered those comments to be compliments." JamesKarkazis acknowledged at the hearing that prior to theday that Diephuls was terminated he had never told Die-phuis that she was in danger of being fired for anyreason.The only thing that James Karkazis told Die-phuis was that she had to cooperate with the other wait-resses because he did not want to get complaints fromthem. James Karkazis told her that he wanted coopera-tion so that everybody would work like a family at therestaurant. 112Regarding Diephuis' eating meals at the restaurant,Diephuis said that the waitresses were permitted to eat atthe restaurant. Diephuis ate either before her shift beganor after her shift had ended. The only occasions onwhich the waitresses ate during the shift were when theowners made something special. Then the owners invitedall the waitresses to share in that. None of three ownersever told Diephuis that she was eating when she shouldhave been waiting on customers.13 Dolly Stephen Die-mert said that she and the other waitresses sometimes ateat the restaurant before their shift began. The ownershad told the waitresses that they could do so before theirshift began at 5 p.m. Diemart was currently employed asa waitress at the restaurant at the time that she testified.She had worked for the restaurant off and on for be-tween 8 and 10 years.14Regarding Diephuis' performance of what is known as"side work" at the restaurant, Diephuis said that she wasnever told by the owners of the restaurant that she wasnot performing the side work properly. "Side work" ba-10The foregoing is based on a credited portion of the testimony ofJohn Karkazis11The foregoing is based on a credited portion of the testimony ofDiephuis12The foregoing is based on a credited portion of the testimony ofJames Karkazis. Based on the criteria set forth at the outset of this sec-tion,Ihave not credited the other testimony of James Karkazis and JohnKarkazis that they had problems with the job performance of Diephuisfrom the very beginning of her employment at the restaurant, that theyspoke with her boyfriend, Meadows, about her job performance, and thatthey retained Diephuis as an employee only as a favor to Meadows13The foregoing is based on a credited portion of the testimony ofDiephuis.14The foregoing is based on a credited portion of the testimony ofDiemart LIVERMORE JOE'S INC.173sically consists of. filling salt and pepper shakers; clean-ing the tables; putting vinegar on the tables; making surethat everything was clean; putting the catsup bottles to-gether; stocking napkins; and stocking coffee and makingsure that there were enough coffee filters. The only onewho told Diephuis that she had not performed her sidework properly was waitress Sherry Clark. Clark did thatby leaving a note addressed to Diephuis.15 Clark ac-knowledged at the hearing that she had left a lot of notesfor waitresses on the night shift regarding their failure toperform the "side work." Clark estimated at the hearingthat she had left such notes for the waitresses about threetimes a week. Clark has been leaving such notes ad-dressed to other waitresses for years. Clark said thatsometimes the night-shift waitresses also left notes ad-dressed to the day-shift waitresses.16 Diemert said at thehearing that Clark had a habit of writing such notes fre-quently.Diemert testified that she had told Clark that ifClark was going to continue to write notes to the night-shift -waitresses, then the night-shiftwaitressesweregoing to play Clark's "little game" and write notes to theday-shift waitresses. Diemert characterized the foregoingpractice as being a merry-go-round.' 7 Angel Barsotti,who was currently employed as a bartender at the res-taurant at the time of the hearing, said that she hadheard waitresses on the day shift talk about the night-shiftwaitresses not performing their "side work."18Regarding the occasion when two customers left therestaurant,Diephuis recalled that the customers came inthe restaurant about 6 or 7 p.m. She immediately went towait on them after they had come into the restaurant.The hostess seated the customers, and the hostess gavethem menus and water. Diephuis then asked them if theyhad decided what they wanted to order. They asked her,"Why you don't have pancakes on your menu, do you?"Diephuis replied that the restaurant did not serve pan-cakes, and that she was sorry. The customers told Die-phuis that they really were in the mood for pancakes fordinner. The customers then left the restaurant. Diephuisestimated at the trial that the customers, were in the res-taurant for between 2 minutes and less; than 5 minutes.John Karkazis approached Diephuis and asked herwhy the customers had left. Diephuis replied that thecustomers, wanted pancakes, and that they were in themood for pancakes. John Karkazis did not say anythingfurther to Diephuis regarding the matter. Instead, JohnKarkazis went about his work in the kitchen. John Kar-kazis did not tell Diephuis that they were longtime regu-lar customers, nor did he indicate to her that there wasany problem with those customers going elsewhere tohave pancakes. Diephuis denied that she called John15The foregoing is based on a credited portion of the testimony ofDiephuis.Basedon the credibility criteria mentioned at the outset of thissection, I have not credited testimony to the contrary by James Karkazisand John Karkazis to the effect that they had spoken to Diephuis on sev-eral occasions about her failure to perform "side work."16The foregoing is based on a credited portion of the testimony ofClark.17The foregoing is based on a credited portion of the testimony ofDiemert.18 The foregoingisbased ona credited portion of the testimony ofBarsotti.Karkazis an SOB on that occasion or on any other occa-sion.19With regard to misplacing a dinner check, Diephuissaid there was one occasion when she momentarily couldnot locate a dinner check. That occasion was on aFriday night when the restaurant was busy. Diephuisgave an order to the bartender on duty, Darlene Contos.Diephuis then looked for the dinner check, but she couldnot find it. Diephuis told Contos that she would be rightback, and that she had to get her dinner checks at thewaitress station.Diephuis went to the waitress station,which was about 20 feet away, and went back to the bar.Diephuis then gave the dinner check to Contos to ringup for the drinks. Contos had not completed her task ofmaking the drinks by the time Diephuis had returned tothe bar, so Diephuis had to wait 1 or 2 minutes beforeContos gave her the drinks. Diephuissaidthat this eventhad occurred about 5 or 6 weeks before she was termi-nated.On all other occasions Diephuis kept the dinnerchecks in her pocket.2 °Regarding complaints from customers, no customer ofthe restaurant complained to Diephuis about her service.None of the owners of the restaurant ever told Diephuisthat there were any customer complaints about her.21B. The Union Organizing ActivitiesMillie Thompson worked as a waitress at the restau-rant from 20 January until 29 August 1985. Thompson .isthe one who contacted the Union regarding organizingthe employees at the restaurant. She contacted the Unionon 5 August 1985. She spoke with Peggy Turner, who isthe secretary-treasurer of the Union. On 12 August 1985Thompson met with Turner at a restaurant known as theRancher, which is located in Livermore, California. Atthat time Turner gave Thompson pamphlets and unioncards.2219 The foregoing paragraphs are based on a credited portion of the tes-timony of Diephuis I have considered the different version given byJohn Karkazis, but I have not credited it based on the criteria mentionedpreviously In his version John Karkazis said that he told Diephuis thathe knew thosecustomersand that they had come into the restauranteveryWednesday for dinner for 1 or 2 years, and that the customersknew what the restaurant had on the menu. In his version, John Karkazissaid that Diephuis called him a SOB, and that Diephuis called him that"all of the time."20 The foregoing is based on a credited portion of the testimony ofDiephuis.Basedon the criteria mentioned previously, I have not creditedthe testimony of bartender Contos that Diephuis had a problem withlosing herdinner checks on every shift that Diephuis worked withContos and that Contos had to waste her own time looking for Diephuis'droner checks, which Diephuis told Contos she had given to her.2iThe foregoing is based on a credited portion of the testimony ofDiephuisNo customer of the restaurant testified at the hearing in thisproceeding. The testimony of certain witnesses at the hearing with regardto their having heard customer complaints was not received in evidencefor the truth of the matter asserted by the out-of-court declarants. Fur-thermore, in light of Diephuis' testimony, I found the testimony of Bar-sotti,Clark,Contos,Diemert, and James Karkazis regarding customercomplaints to be exaggerated and not to be relied on.22 The foregoing is based on a credited portion of the testimony ofThompson. Regarding all the persons who testified at the hearing, I haveconsidered the matters brought out on the record by the attorneys thatmight affect the credibility of the witnesses. Regarding Thompson, sheacknowledged at the hearing that she was upset with John Karkazis be-causehe had removed Thompson from working on the night shift inContinued 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJoe Regacho is a business representative of the Union.In September 1985 Turner informed Regacho that therewas interestin organizinga union among the restaurant'semployees.Turner also informed Regacho that theperson to contact was Millie Thompson. Regacho thentelephoned Thompson and asked if he could set up ameeting atThompson's house for anyone who might beinterested in forming a union at the restaurant. The meet-ing was then scheduled to be held on 25 September 1985at Thompson's house.23Thompson also contacted certain employees of the res-taurant after their working hours and talked to themabout organizinga union atthe restaurant.One of theemployees whom Thompson contacted was Diephuis.Thompson expressed her views to Diephuis regardingthe benefits of a union and how the Union would helpthe employees get a better working environment at therestaurant.As a result, Diephuis signed a union card atThompson's house on 3 September 1985. In addition,Diephuis' spoke to about a half dozen employees at therestaurant.Diephuis told the employees to call Thomp-son, and Diephuis told them that Thompson wanted tospeak to them. Diephuis did not mention the word"union" to the employees at work. Diephuis did not dis-cuss the Union with management, and management didnot discuss the Union with her.24Another employee whom Thompson contacted wasTraci Black. Thompson asked Black to sign a unioncard. Black did so. Thompson also asked Black to handout a couple of union cards to people whom Thompsonhad been unable to contact.25Another employee of the restaurant who was contact-ed by Thompson was Deanna Dice Studley. Thompsontelephoned Studley on the day before the union meetingwas to be held, and Thompson invited her to attend theunion meetingat Thompson's house. In addition, Studleyhad signed a union cardsometimeprior to the unionmeeting.Studley was still employed as a waitress at therestaurant at the time of the hearing in this proceeding.26order to give that shift to waitress Debra Wales That had occurred on aWednesday before her last day of work at the restaurant on Friday, 29August 1985 Previously, Thompson had informed John Karkazis that shewas going to be taking classes to study for a real estate examinationTherefore, John Karkazis told Thompson that since he was going to loseThompson anyway, he wanted to keep Wales at work at the restaurantThompson also acknowledged at the hearing that she had not reportedher tips accurately on her weekly timecards She understood that she wasto report 8 percent of the total amount of the food bill that she servedeach week However,Thompson explained that she did not know whatthat amount was Therefore,she placed an inaccurate figure on herweekly payroll timecard as the amount of her tips She also acknowl-edged that she did so in order to placate other waitresses Nevertheless,Thompson maintained an accuraterecord ofher tips at her home, andshe reported that accurate amount of her tips on her joint income taxreturn that she filed with her husbandWhile I have considered the fore-going,based on the credibility criteria mentioned earlier in this section, Ihave credited Thompson's account as set forth above and also in otherrespects,which will bespecified in this decision23The foregoing is based on a credited portion of the testimony ofRegacho24The foregoing is based on a credited portion of the testimony ofDiephuis and Thompson25The foregoing is based on a credited portion of the testimony ofBlack andThompson2eThe foregoing is based on a credited portion of the testimony ofStudleyThompson also invited bartender Darlene Contos toattend the union meeting to be held at Thompson'shouse. Contos told Thompson that Contos was not inter-ested.Thompson urged Contos to think about it, andThompson gave Contos directions to Thompson's house.Thompson also gave Contos Thompson's telephonenumber. On the day of the union meeting Thompsonagain telephoned Contos that morning and once againthat afternoon.Thompson asked Contos to come toThompson's house because they needed more support.Contos again told Thompson that she was not interested.Thompson told Contos that Contos did not have to puther name to anything, but dust to listen. Thompson alsotold Contos that they were going to have a few drinks,some wine, and that the meeting was going to be fun.Contos told Thompson that she had to go to work at 5p.m. Thompson replied that Contos could go to work atthe restaurant from Thompson's house. Once againContos told Thompson that she was not interested.27In addition to the foregoing matters, Thompson askedDiephuis to assist Thompson in telephoning other em-ployees and talking with them about the Union. Diephuiswent to Thompson's house where Thompson initiatedtelephone calls to employees of the restaurant. One ofthe employees who was telephoned about 3 or 4 daysprior to the union meeting on 25 September 1985 waswaitress Debra Wales. Thompson spoke first with Walesregarding the union organizing activities and urgedWales to sign a union card so that they would have theright to have an election. Diephuis was present whileThompson spoke on the telephone with Wales. Thomp-son then handed the telephone to Diephuis who thenspoke with Wales about the Union. Wales informed Die-phuis thatWales already was in the Union. They alsotalked about a union representative named Jamie Rodri-guez whom they both knew. Wales told Diephuis thatshewas for the Union. Diephuis asked Wales if shewould sign a union card. Wales replied that she wouldhave to speak to her husband before she did anything.Diephuis then passed the telephone back to Thompsonwho continued her conversation with Wales over thetelephone. During that part of the conversation, Thomp-son gave Wales directions to Thompson's house. Walesinformed Thompson that Wales wanted to come to theunion meeting 28The union meeting was held on Wednesday, 25 Sep-tember 1985, from about 2:30 to 4:30 p.m. at Thompson'shouse. Present at the meeting were Traci Black, JanBlair, Sherry Clark, Stacy Conrad, Joelan Diephuis, DanDotey, Karen Schriber, Deanna Dice Studley, and JoWilliamson. The foregoing persons were employees ofthe restaurant at that time. Thompson also attended themeeting, but she was a former employee of the restau-27The foregoing is based on a credited portion of the testimony ofContos I have considered the different version given by Thompsonwherein Thompsonsaidthat Contos told her that Contos wasinterestedin the Union and that Contos would be at the unionmeeting Based onthe credibility criteria set forth previouslyin secA of this decision, Ihave credited Contos' version28 The foregoing is based on a credited portion of the testimony ofDiephuis and Thompson LIVERMORE JOE'S INC.rant at thattime.Also present were two union represent-atives: Joe Regachoand JamieMadrid.29Regacho began the meeting by telling the employeesabout their rights under the law. He also talked aboutsomeof the things that might be covered by a unioncontract such as benefits, wages, and working conditions.Regacho also told the employees that he would answerany questions that the employees had. There was discus-sionamong the employees at the meeting regarding ben-efits,wages,working conditions, grievances, and whatthey viewed to be harassment. Union authorization cardswere distributed at the meeting. Four or five employeesof the restaurantsigned unioncards at themeeting.30During the meeting Diephuis asked Regachoquestionsabout how Diephuis could become a shop steward at therestaurant.Diephuis also told those present at the meet-ing that if the Union did go through she would be theshop steward. Diephuis also told the group that previ-ously she hadsigned a unioncard. She encouraged theother employees at the meeting to signunion cards.31DuringthemeetingClark spoke in favor of havingunion representation of the employees at the restaurant.Clark alsosigneda union authorization card. GeneralCounsel's Exhibit 2 is a copy of the unionauthorizationcard that Clark signed at theunion meeting.32During the meeting Studley asked that the union cardthat she had signed previously, be returned to her. Shesaid that she did not want to have anything to do withthe Union because she was treated fine at the restaurant;that if she wanted to work in a union house, she wouldgo to work,at a Sizzler; that she did not need the Unionbecauseher husband had medical benefits; and she couldnot get involved because her husband's parents werefriends with the owners of the restaurant.33During the meeting Thompson served the personspresent 750 milliliter bottles of whitewine,Coca-Cola,orange juice,and coffee. Thompson also kept some beerin the refrigerator for her, husband. Some of the personsat the meeting, including Black and the two union repre-sentatives, did not drink any wine.34After theunion meetingwas over, Clark went and gota pizzaand a bottle of wine. Clark then returned toThompson's housewhere she ate the pizza with Thomp-son and Thompson's husband. Clark and ThompsondrankwinewhileThompson's husband drank beer.Sometimebetween 7 and 8 p.m. Clark left Thompson's29The foregoing is based on credited portions of the testimony ofBlack, Clark, Diephuis, Regacho, and Thompson.80The foregoingisbased oncredited portions of the testimony ofBlack, Diephuis, and Regacho.31The foregoing is based on credited portions of the testimony ofBlack, Diephuis, Regacho, and Thompson.32The foregoingisbased oncredited portions of the testimony ofBlack, Clark, Diephuis, Regacho, and Thompson and documentary evi-dence.asThe foregoing is based on credited portions of the testimony ofBlack, Diephuis, and Studley.34The foregoing is based on credited portions of the testimony ofBlack,Diephuis, Regacho, and Thompson. Based on the criteria men-tioned at the outset of sec. A, I have not credited testimony to the con-trary by Clark and Studley. In Studley's version, there were 2 gallons ofwine served and "jungle juice," which is a mixture of rum and fruit ,juice.In Clark's version, there was a half gallon of wine served and anotherbottle of wineas well as stillanother bottle of champagne.175house. In the opinion of Thompson, Clark was not drunkat that time. Clark drove her own car from Thompson'shouse.Clark was by herself. Thompson was not con-cerned about Clark's driving her car that evening be-cause, in Thompson's opinion, Clark was not drunk.35C. The Events During the Evening of 25 September1985 at the Restaurant`After Clark left Thompson's house, she went to therestaurant.She did not recall what time she had leftThompson's house, but it was still daylight.36Barsotti saw Clark at the restaurant sometime between6:30 and 7:30 p.m. Barsotti had worked until 5 p.m. asthe bartender at the restaurant. Between 5 p.m. and thetime that Barsotti saw Clark, Barsotti drank two Scotchand sodas. Barsotti remained at the restaurant until about10 p.m. even though she was not on duty. Barsotti saidthat Clark ordered a Tuaca and orange juice, which shesaid is an alcoholic drink, when Clark first came in therestaurant that evening. Barsotti did not make that drinkfor Clark because Barsotti was not on duty at that time.Barsotti did not observe Clark order any other drinksthat evening.37Contos was the only bartender on duty after 5 p.m. atthe restaurant.When Contos is on- duty, she does notallow anyone else behind the bar.ontos did not recallmaking a drink for Clark that evening at the restaurant.Nevertheless, she saw Clark with a drink in her hand.Clark told Contos that the drink was a Tuaca and orangejuice.38Wales was on duty from 5 to 10 p.m. as a waitress atthe restaurant.Although Contos did not recall makingthe Tuaca and orange juice for Clark, Wales said thatshe saw Contos do so. While Barsotti did not observeClark ordering any other drinks that evening,Walesheard a man order a Bailey's on-the-rocks at the bar, andthenWales saw the man hand in the drink to Clark whodrank it. That occurred about 10 minutes to 9 p.m. afterClark had eaten a halibut, rice, and vegetable dinner.During her dinner, Clark drank some wine.39Black had a conversation with Barsotti that evening.Barsotti asked Black what Millie Thompson was tryingto pull with the union stuff. Barsotti told Black thatThompson was not going to get away with it becauseContos and Studley were against it. During the evening36 The foregoing is based on a credited portion of the testimony ofThompsonBasedon the criteria set forth at the outset of sec. A, I havenot credited the versions of Clark and Studley.36 The foregoingisbasedon a credited portion of the testimony ofClark.87The foregoingisbasedon a credited portion of the testimony ofBarsotti.I'llThe foregoing is based on a credited portion of the testimony ofContos.39 The foregoing is based on a credited portion of the testimony ofWales.Wales said that the wine was a bottle of white Zinfandel. Howev-er,Diephuis said that wine was served at the restaurant only by the glass,half a carafe, or a full carafe during the time that Diephms worked at therestaurantThe types of wine available to customers at the restaurantwere rose, Chablis, and Burgundy. I find Diephuis' testimony to be cred-ible that, the restaurant did not serve wine by the bottle during the timeof her employment. Thus, I find that Clark dranksome wine in someform of a container, but not a bottle of white Zinfandel. 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlack observed Barsotti talking with the owners of therestaurant.That occurred about 9 p m. and prior to thetime that Diephuis was fired. Black was not closeenough to hear what was being said between Barsottiand the owners.40David Burchfield is not an employee of the restaurant.He came to the restaurant to pick up his girlfriend, TraciBlack. Barsotti, Contos, and Wales said that Burchfielddrank mai-tais and beer at the breaktable that evening.4 iDiephuis was informed by James Karkazis that shewas terminated from employment at the restaurant. Die-phuis had two conversations with James Karkazis re-garding thereasonsfor her termination. The first suchconversation took place at 10 p.m., which was the end ofher work shift that evening. Diephuis spoke with JamesKarkazis in the office. No one else was present duringtheir conversation.JamesKarkazis gave Diephuis thefollowing reasons for her termination during their firstconversation: (1) business was slow; (2) money was tightand they were cutting costs; (3) James Karkazis' familywas coming from Greece, and they were going to livewith him; (4) in order to support his family, James Kar-kazis wanted his wife to work in the restaurant as a wait-ress and to take Diephuis' place. During the second con-versation between James Karkazis and Diephuis thatevening, James Karkazis added a fifth reason. That con-versation will be covered later in this section.During their first conversation Diephuis asked JamesKarkazis why she was being fired when she was not thelastemployee who had been hired at the restaurant.James Karkazis told her that his wife was going to takeDiephuis' place. James Karkazis gave Diephuis her finalpaycheck that evening. The paycheck was for her workon that one day only, 25 September 1985. General Coun-sel'sExhibit 4 is a copy of the stub to Diephuis' finalpaycheck.The paycheck stub is dated 25 September1985.Diephuis stated at the hearing that she had not noticedany decrease in the restaurant's business during the timethat she was employed there.4240 The foregoing is based on a credited portion of the testimony ofBlack Based on the criteria set forth at the outset of sec A, I have notcreditedBarsotti'sdenial of having the foregoing conversation withBlack In this connection,Ihave considered and found credible Black'stestimony that she is under the legal age for dunking alcoholic beveragesthat she did not drink any alcoholic beverages that evening at the restau-rant and that on prior occasions she did notdrink alcoholicbeverages atthe Dublin Bowl where her friend is a bartenderThus,Ihave not cred-ited the testimony of Barsotti and Wales to the contrary41 The foregoing is based on credited portions of the testimony of Bar-sotti,Contos,and Wales Based on the criteria setforth in sec A, I havenot credited Burchfield's accountto the contrarythat he did not haveany alcoholic beverages to drink that evening42 The foregoing paragraphs are based on credited portions of the tes-timony ofDiephuisand documentary evidence In this connection, I haveconsidered the fact that Diephuis at first said that she had been terminat-ed on 26 September 1985, rather than 25 September 1985 However, hersubsequent testimony corrected the date of her termination to be 25 Sep-tember 1985 Based on the criteria set forth at the outset of sec A, I havenot credited the testimony of James Karkazis regarding his version of hisfirst conversationwithDiephuis In his version, James Karkazis assertedthat he told Diephufs that she was terminated because of customer com-plaints, complaints from other waitresses about Diephuis' failure to per-form side work,that Diephuis was coming in late to work,that Diephuiswas taking too many weekends off from work,and that Diephuis ate ameal right away when she reported to workAfter her conversation with James Karkazis in theoffice,Diephuis went to the breaktable in the restaurant.Present at the breaktable were: Clark, Black, Burchfield,andWales.Diephuis told the persons at the breaktablethat it had been nice working with them, and that shehad just been fired. Clark asked Diephuis why she hadbeen fired. Diephuis replied that she did not know. Clarksaid that she was going to find out why Diephuis hadbeen fired. Clark then left the breaktable.43 After Clarkhad left the breaktable, Diephuis told the other personsthat James Karkazis had told her that Diephuis wasbeing replaced by James Karkazis' wife in order to cutdown on costs.44Clark approached John Karkazis, and together theywent to the back of the restaurant where the restroomsare.At the time that she testified at the hearing, Clarkacknowledged that she did not remember accuratelywhat had been said during her conversation with JohnKarkazis. Clark stated: "All this is quite a fog to me, too,because I had been drinking and I don't remember exact-ly the words that were said." Nevertheless, Clark gave aversion of her conversation with John Karkazis. In thatversion Clark said that John Karkazis told her that Die-phufs was fired because of customer complaints and be-cause of her failure to perform side work. Clark said thatshe asked John Karkazis about the Union, and that JohnKarkazis had replied no, but that they were not going tohave the Union in the kitchen area. That version givenby Clark at the hearing was not supported by Clark'sown handwritten statement of what John Karkazis hadtold her on that occasion. General Counsel's Exhibit 3 isa copy of Clark's statement. The circumstances sur-rounding her writing of that statement sometime afterthe termination of Diephuis will be described in sec. D.Clark admitted at the hearing that she had attemptedto be as accurate as possible when she wrote the state-ment. Clark also admitted at the hearing that she thoughtthat the statement was accurate. The General Counsel'sExhibit 3 states:I had asked Johnny Karkazis why Joelan was fired.He took me to the woman's bathroom so no oneelse could hear what he had to say, saying to methat Joelan had approached Debra Wales of Unioninterest that we don't need that kind of stuff in theirrestaurant.Coming out of the restroom I told ev-eryone in the vicinity what he said. Jimmy wasthere sayingWhat?What?What? Johnny sayinghe'll never tell me another thing again.Waitress:Sherry ClarkEmployed 10 years.As will be shown in section D, Clark subsequentlytried to have her statement returned, and she expressedthe fear of losing her job She did not claim that thestatementwas inaccurate.When Thompson informed49 Theforegoing is based on a credited portion of the testimony ofDiephuis44 The foregoing is based on a credited portion of the testimony ofBlack LIVERMORE JOE'S INCClark thatithe statement had already been turned in tothe Union, Clark told Thompson that Clark would dustclaim that she was drunk and did not know what shewas doingIhave given consideration to the lay opinions of cer-tainwitnesses as to the levels of sobriety or intoxicationof Clark on 25 September 1985. However, I considerClark's own actions as being a more reliable and moreobjective indicator of her own state of sobriety or intoxi-cation shortly after 10 p.m. on 25 September 1985 whenClark spoke with John Karkazis regarding Diephuis' ter-minationand then spoke to the persons at the breaktable.Thus, Clark's actions, after Diephuis had informed thepersons at the breaktable that Diephuis had been fired,indicate that Clark was not so impaired at that point intime by her consumption of alcoholic beverages that shewas unable to understand what was being said, to make adecision of her own volition, and physically to moveabout.Ifind that Clark was able to understand and to com-prehend what Diephuis told the persons at the breaktableabout Diephuis' being fired. That is shown by Clark'spromptly asking Diephuis why Diephuis had been fired.Then Clark made her own decision to find out why Die-phuis had been fired. Clark next took immediate actionto find out by questioning John Karkazis regarding thematter.Physically,Clarkwas able to walk from thebreaktable to the restroom area and to return to thebreaktable.There she gave an account of what JohnKarkazis had told her. Later on, Clark was able to recallthat event and to write her own statement of what hadoccurred. In these circumstances, I find credible whatClark reported to the persons at the breaktable regardingwhat John Karkazis had just told Clark. I find that thestatementsmade by John Karkazis to Clark regardingDiephuis' termination were admissions. Finally, I findthat Clark's own handwritten statement (G.C. Exh. 3) re-flects accurately what John Karkazis told Clark on thatoccasion. The statement was written by Clark at a pointin time much closer to the event than was the time thatshe testified at the hearing. Clark admitted at the hearingthat she tried to be as accurate as possible in writing thestatement, and Clark admitted at the hearing that thestatement was accurate. In these circumstances, I basethe findings of fact as to what John Karkazis admitted toClark regarding Diephuis' termination to be set forth inClark's statement (G.C. Exh. 3).While Clark's earlierstatement was not sworn, I find that it is a reliable basisfor making such findings in view of her acknowledgmentthat the statement was accurate. SeeAlvin J. Bart Co.,236 NLRB 242 (1978).In view of the foregoing, and based on the credibilitycriteria set forth in section A, I have not credited the tes-timony of John Karkazis to the effect that he told Clarkthat he had fired Diephuis because Diephuis did not per-form the job right and that Diephuis always was late towork. On the same basis, I also do not credit John Kar-kazis' statement at the hearing that he did not knowwhich employees were involved with the Union, andthat Diephuis was not fired because of union activity.Following the conversation between Clark and JohnKarkazis, Clark returned to the area of the breaktable.177John Karkazis was standing behind Clark at the time.Clark turned to Diephuis and asked Diephuis if shewanted to know why Diephuis had been fired Diephuisreplied yes. Clark then stated that Diephuis was fired be-cause John Karkazis had said that Diephuis was involvedin the Union, and that they did not want any of that craparound here Clark also said that John Karkazis had toldher that Debra Wales had told John Karkazis that Die-phuiswas involved in the Union. John Karkazis toldClark that he would never tell Clark anythingagain andfor Clark not to ever ask him to tell her anything againor to do anything for her again.James Karkazis then approached and pulled on thearm of John Karkazis. James Karkazis said something toJohn Karkazis in the Greek language. John Karkazisturned to Clark and called her a SOB. John Karkazisalso told Clark that they had never done anything tohurt her, and that Clark was lying. Clark asked JohnKarkazis how he could say that when John Karkazis hadjust told her the foregoing in the bathroom. James Kar-kazisagain pulled on the arm of John Karkazis and di-rected him towards the bar. James Karkazis spoke toJohn Karkazis in the Greek language.45Diephuis then left the breaktable and walked over towhere James Karkazis was. Diephuis asked James Karka-ziswhy he was firing her, and she asked if James Karka-ziswanted to tell her the truth. James Karkazis told Die-phuis that he was bunging his wife in to replace Die-phuis.Diephuis commented that was what James Karka-zis had told her before. James Karkazis then said thatDiephuis was taking too much time off from work forracing and taking off on the weekends. Diephuis repliedthat there had never been a problem with that, and thatJames Karkazis had never said anything to Diephuis re-garding that.Diephuis told James Karkazis that shealways had had her shift covered, and as far as Diephuisknew, there had not been any problem. Diephuis askedJames Karkazis why he had not told her this before.James Karkazis replied that he had to bring his wife in toreplace Diephuis, and that he was sorry. Diephuis askedJames Karkazis why he could not look her in the eyeand tell her why she had been fired. James Karkazis thenwalked away from Diephuis.46Wales and John Karkazis gave two differing versionsof conversations between them at the restaurant thatevening after Clark had spoken to the persons at thebreaktable.Wales stated that she asked James Karkaziswhether she was going to be fired, and that James Kar-kazis told her that she should not worry about her job45 The foregoing is based on a credited portion of the testimony ofDiephuisClark admitted at the hearing that when she returned to thebreaktable area she told the other persons that Diephuis had been firedbecause of the union meeting Clark said that John Karkazis responded,but Clarkdid not remember at the hearing what John Karkazis had saidHowever, Clark did recall that John Karkazis told her on that occasionthat he would never tell her anything Diephuis'testimony regarding theforegoing event finds support in the testimony of Black, Burchfield, andWales Their accounts are slightly different, but not inconsistent as towhat Clark told the persons at the breaktable I found Diephuis' accountto be the most believable one based on the criteria set forth previously insecA4e The foregoing is based on a credited portion of the testimony ofDiephuis 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecauseWales was doing her job properly. Wales saidthat she did talk to John Karkazis, but she did not be-lieve they talked about anything regarding the restau-rant.Wales believed that she simply asked John Karkazishow his wife was. In John Karkazis' version, Walescame to him, rather than James Karkazis, and asked himwhether they were going to fire her. John Karkazis saidthat he told Wales that there was no way that he wasgoing to fire Wales. In light of the foregoing, I find thatWales did have such a conversation in which she askedif she was going to be terminated by the restaurant andshe was told that she was not going to be fired. Howev-er, I find that Wales is in error in stating that her con-versationwas with James Karkazis. Instead, I find thather conversation was with John Karkazis. Both Walesand John Karkazis said that following their conversationJohn Karkazis went to the area of the breaktable wherehe told the persons there that, if they wanted to join theUnion, to go ahead and join, but the kitchen would haveto stay out of the Union. Both Black and Diephuisdenied that John Karkazis made those statements to thepersons at the breaktable. Based on the criteria set forthat the outset of section A, I found the testimony of Blackand Diephuis to be credible, and I have accepted theirtestimony on this pointD. Other EventsLater in theeveningof 25 September 1985 after Die-phuis had been terminated, Diephuis telephoned Thomp-son. Diephuistold Thompson that she had just been firedby JamesKarkazisDiephuis told Thompson that thereason JamesKarkazis told her was that hewas goingthrough a financialcrisis,and JamesKarkazis said thathe needed his wife to start waiting on tables because hewas bringinghis family over from Greece. Diephuis alsotold Thompson that Clark had said that John Karkazishad told Clark in confidence that the reason Diephuiswas fired was because Diephuis was involved with theunion activities,and John Karkazis said he would notstand for that.Thompson told Diephuis that Thompson would get intouch with Regacho that night. Thompson said that shehad his personal home telephone number, and that Rega-cho wanted to know if anyone was fired at therestau-rant.Thompson then telephoned Regacho and informedhim of what had happened. Regacho told Thompson thathe wanted to talk with Diephuisin the morning; that hewould be in touch with Diephuis; and that he wouldthen get back to Thompson.A day or so later Regacho contacted Thompson. Re-gacho asked Thompson to get astatementfrom Clark re-garding what had happened the night of 25 September1985.Either that same day or thenext morningThompsontelephoned Clark. Thompson told Clark that Regachohad asked Thompsonto get a statementfrom Clark, andthat it would help Diephuis because Clark was aware ofthe true reason why Diephuis was fired. Clark toldThompson that John Karkazis had pulled her into thebathroom, and that he told her that he would not standfor anybody to be involved with the Union at therestau-rant.Thompson then asked Clark if she could write astatement about what had happened and what John Kar-kazis had told her. Clark told Thompson that she wouldbe glad to do so. They agreed to meet one morningbefore Clark was scheduled to go to work. Thompsonwas supposed to stop by Clark's house and pick up thestatement from Clark.About 3 or 4 days after their telephone conversation,Thompson went to Clark's house about 8:15 a.m. Clarkwas getting ready to go to work at that time. Clarkwrote the statement while Thompson was at Clark'shouse.Clark then gave the statement to Thompson.Thompson identifiedGeneral Counsel's Exhibit 3 asbeing the handwritten statement, that Clark gave to heron that occasion. Thompson described Clark's conditionat that time as being fresh and getting ready to go towork.About 2 weeks after Clark had given the statement toThompson, Clark telephoned Thompson. Clark toldThompson that she was afraid of losing her job, and thatClark wanted to remain anonymous. Clark said that shewanted her statement back. Thompson told Clark thatThompson no longer had the statement, and that Thomp-son had turned it over to the union business agent. Clarksaid that she was afraid that if the statement was used,she could lose her job immediately. Thompson toldClark to get in touch with Regacho. Clark replied that itdid not matter, that if they were going to use her state-ment, and her name was going to be used, Clark wouldjust claim that she was drunk, and that she did not knowwhat she was doing on the night that Diephuis wasfired.47Regacho identified General Counsel's Exhibit 3 as thestatement which had been given to him by Thompson.He kept Clark's statement in his files until he submittedthat statement to the NLRB in connection with the filingof the unfair labor practice charge in this case.About 7 or 8 days after Thompson gave Clark's state-ment to Regacho, Regacho received a telephone callfrom Clark. Clark asked Regacho under what conditionsher statement might be used. Regacho informed Clarkthat her statement would be used only if it was absolute-ly necessary, and if the case went to trial. Clark did notask Regacho to return her statement to her. Clark didnot tell Regacho that what Clark had written in herstatement was inaccurate.48The wife of James Karkazis did not work at the res-taurant afterDiephuis was fired. During the 3 yearsprior to the hearing in this proceeding in February 1986,the wife of James Karkazis had not worked at the restau-rant. Prior to that time James Karkazis' wife had workedat the restaurant for many years as a cashier or hostess.She also had helped in the kitchen, and she had cleanedtables. 4 s47 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Thompson48 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Regacho49 The foregoing is based on a credited portion of the testimony ofJames Karkazis LIVERMORE JOE'S INCEileen Delatorre was currently employed by the res-taurant atthe time of the hearing in this proceeding. Shehad been employed at the restaurant on two previous oc-casions.The first time was for a little over a year, andthe second time was for about 9 months. She then leftthe employment of the restaurant in November 1984.SometimeinAugust 1985 Delatorre telephoned JamesKarkazisto inquire about a job at the restaurant. Dela-torre explained to James Karkazis that she and her hus-band were transferring back to Livermore from SantaRosa,California. James Karkazis told Delatorre that hedid not have any shifts open, but he told her to keepcalling himand to keep in touch. Thereafter, DelatorretelephonedJamesKarkazis about every week or 10 daysuntil about the second week in September 1985. Duringthe week of 16 September 1985 James Karkazis told De-latorre to call him back on Sunday, 22 September 1985,to see if anythingwas goingto be available. On Sunday,22 September 1985, Delatorre again telephoned JamesKarkazisabout 1:30 p.m. During that conversation Dela-torre againasked James Karkazis if he was going to haveanything coming open.JamesKarkazis told Delatorrethat he thought he might possibly, and that Delatorreshould call him in about a week.JamesKarkazis telephoned Delatorre on Wednesday,25 September 1985, about 9:30 p.m. During that conver-sation JamesKarkazis told Delatorre that he had a shiftopen,and if Delatorre would like it, Delatorre couldstart to work on Friday night, 27 September 1985.At the hearing Delatorre said that there was no reasonshe could not have started work on Thursday night, 26September 1985, but she did not ask James Karkazis anyquestionsbecause she was just glad that he had calledher.Delatorre said that her regular days off on the shiftssheworked were Monday and Tuesday. She did notknow whose shift she had taken.soI have considered the testimony of James Karkazis andJohn Karkazis regarding the time when the decision wasmade by the owners of the restaurant to terminate Die-phuis.JamesKarkazis said that the decision to fire Die-phuis was made about a week prior to her termination on25 September 1985. John Karkazis testified at one pointthat the decision to terminate Diephuis was made onSunday 22 September 1985, and then he said at anotherpoint that the decision was made on Saturday, 21 Sep-tember 1985. He attributed the delay in terminating Die-phuis from either Saturday or Sunday to Wednesday, 25September 1985, to a problemin gettingDiephuis' pay-check drawn. The wife of John Karkazis is the book-keeper for the restaurant, and she is the one who pre-pares the paychecks. John Karkazis acknowledged at thehearing that his wife was at home on Saturday, 21 Sep-tember 1985, but he did not ask his wife to make outDiephuis' paycheck on Saturday. He also acknowledgedat the hearing that his wife was home on Sunday until 4p.m.when she left to do some shopping. However, heacknowledged that he did not ask his wife to prepareDiephuis' paycheck on Sunday. The restaurant is closedon Monday. On Tuesday John Karkazis' wife prepared50 The findings in the foregoing paragraphs are based on credited por-tions of the testimony of Delatorre179all the payroll checks for all the employees of the restau-rant including Diephuis. It was not until after 8 p in. onWednesday, 25 September 1985, that John Karkazis tele-phoned his wife and asked her to prepare a final pay-check for Diephuis. In light of the foregoing admissions,Ido not credit the assertions of James Karkazis and JohnKarkazis that the decision to terminate Diephuis wasmade prior to the evening of 25 September 1985. I alsodo not credit their assertion that they waited untilWednesday night to have her final paycheck preparedbecause they did not know how many hours she wouldwork at the restaurant on Wednesday.E. ConclusionsIconclude that the evidence showed that Diephuishad engaged in union activities before her termination.She had signed a union card; talked with Wales regard-ing the Union; attended the union meeting at Thomp-son's house; encouraged other employees at the unionmeeting to sign union cards; and stated at the unionmeeting that she wanted to be the union shop steward.The timing of her termination on the same date that sheattended the first union meeting of the restaurant's em-ployees is a significant factor to be considered under thecircumstances of this case. Thus, the union meeting washeld during the afternoon of 25 September 1985, and thedecision to terminate her was not made until thatevening when the wife of John Karkazis was called toprepare Diephuis' final paycheck. The evidence revealedthatDelatorre was not called until about 9:30 p.m. thatday, which was just a half hour before Diephuis was ter-minated at the end of her shift at 10 p.m. Delatorre wasthe one who began working on Friday, 27 September1985, on the night shifts which Diephuis previously hadworked. See the Board's decision inMississippi ChemicalCorp.,280 NLRB 413, 421 (1986), andDuroyd Mfg.,276NLRB 144 (1985), where timing was one of the severalfactors considered in those cases.The evidence showed that, when Clark asked JohnKarkazis why Diephuis had been terminated, John Kar-kazis replied that Diephuis had approached Wales re-garding the Union, and that they did not need that kindof stuff in their restaurant I conclude that the foregoingstatements were admissions made by John Karkazis just afew minutes after Diephuis had been terminated I con-clude that those admissions established the employer'sknowledge of part of Diephuis' union activities and alsoestablished the true motivation for the termination ofDiephuis that evening. The admissions also show that therestaurant was hostile to the attempt to organize a unionat the restaurant. I recognize the fact that there is evi-dence of no other unfair labor practices or independentevidence of animus. InStocktonKenworthCo.,221NLRB 800, 807 (1975), it was held, "The ultimate ques-tion is what was the reason for the discharge, and thepresence or absence of other antiunion actions is an aidto answering the question, not an answer in itself." InKenco Plastics Co.,260 NLRB 1420 (1982), it was held,"In finding a prohibited motive for a disciplinary action,independent evidence of animus is relevant but is not anessential element of proof." 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on the foregoing and the more detailed findingsof fact set forth in the preceding sections, I concludethat the General Counsel has established a prima faciecase that Diephuis was terminated by the restaurant on25 September 1985 because of her union activities in vio-lation of Section 8(a)(1) and (3) of the Act.In itsdecision inHunter Douglas, Inc.,277 NLRB 1179(1985), the Board held-The Board held inWright Line,251 NLRB 1083(1980), enfd. 622 899 (1st Cir. 1981), cert. denied.455 U.S. 989, that once the General Counsel makesa prima facie showing that protected conduct was amotivating factor in an employer's action against anemployee, the burden shifts to the employer todemonstrate that it would have taken the sameaction even in the absence of the protected conduct.The employer cannot carry this burden merely byshowing that it also had a legitimate reason for theaction, but must "persuade" that the action wouldhave taken place absent the protected conduct "bya preponderance of the evidence,"Roure BertrandDupont, Inc., 271NLRB 443 (1984);NLRB v.TransportationManagement Corp.,462U.S. 393(1983). If an employer fails to satisfy its burden ofpersuasion, a violation of the Act may be found.Bronco Wine Co.,256 NLRB 53 (1981).neverwarned by the owners about performing sidework. She received a note from Clark regarding that, butthe evidence revealed that Clark had a proclivity forwriting such notes to night-shift waitresses, and thatClark had left such notes about three times a week foryears.Thus, Clark's notes were a common occurrence.The two customers who left the restaurant wanted to eatpancakes,which were not on the restaurant's dinnermenu.Thus, Diephuis was not at fault in that situation.No customers ever complained to Diephuis regardingher, nor did any of the owners of the restaurant tell Die-phuis that any of the restaurant's customers had com-plained about her. The incident about a misplaced dinnercheck occurred only once, and Diephuis took that dinnercheck from her waitress station back to the bar beforebartender Contos had finished making the drinks.After considering the foregoing, and the more detailedfindings of fact set forth in the preceding sections, I con-clude that the restaurant has asserted pretextual reasonsfor terminating Diephuis, and thus, the restaurant hasfailed to meet its burden underWright Line.SeeCedarFalls Health Care Center,276 NLRB 1300 (1985);BeverlyEnterprises,272 NLRB 17 fn. 2 (1984);Frank Black Me-chanical Services, 271NLRB 1302 fn. 2 (1984); andLime-stone Apparel Corp.,255 NLRB 722 (1981).CONCLUSIONS OF LAWJames Karkazis gave Diephuis five reasons for her ter-minationat the time he informed her that she was dis-charged. In summary, they were: (1) business was slow;(2)money was tight and they were cutting costs; (3)James Karkazis' family was coming from Greece andthey were going to live with him; (4) in order to supporthis family James Karkazis wanted his wife to work in therestaurant as a waitress and to take Diephuis' place; and(5)Diephuis was taking weekends off from work.The record in this proceeding does not support thefirst four reasons given to Diephuis by James Karkazis atthe time he terminated her. Regarding the fourthreason,the evidence contradicted that reason because the wife ofJames Karkazis had not gone to work as a waitress atthe restaurant after Diephuis was fired.With regard to the fifth reason, the evidence showedthat Diephuis had worked all of her scheduled workdaysduring 8 of the 13 weeks she was employed at the restau-rant.She was absent on 6 days during her employment,but she had followed the practice at the restaurant to ar-range for other waitresses to cover her scheduled shifts.The evidence showed that other waitresses and hostessBlack also had taken time off from work, and that Die-phuis had worked the shifts of other waitresses on six oc-casions.Diephuiswas never warned regarding herhaving waitresses work her shifts for her, nor was Die-phuis ever warned about any aspect of her job perform-ance while she was employed at the restaurant.With regarding to the other matters brought out at thehearing concerning her job performance, the evidenceshowed that Diephuis ate meals before her shift began orafter her shift had ended, except on those special occa-sionswhen the owners invited the waitresses to eatsomething special that they had cooked. Diephuis was1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent has engaged in unfair labor prac-tices within the meaningof Section8(a)(1) and(3) of theAct by dischargingJoelanDiephuis on 25 September1985 because she had engaged in union activities.4.The unfairlabor practices describedabove affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause I have found that the Respondent has en-gaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) and (3) of the Act, I shall recom-mend to the Board that the Respondent be ordered tocease and desist from engaging in such unfair labor prac-tices and to take affirmative action designed to effectuatethe policies of the Act.I shall recommend to the Board that the Respondentbe ordered to offer Joelan Diephuis immediate and fullreinstatement to her former job or, if her job no longerexists,to a substantially equivalent position of employ-ment,without the loss of her seniority or any otherrights and privileges.I shall further recommend to the Board that the Re-spondent be ordered to make whole Joelan Diephuis forany loss of earnings and other benefits resulting from thediscrimination against her. Backpay is to be computed inaccordance with the Board's decision inF.W. Wool-worthCo.,90 NLRB 289 (1950), with interest on suchbackpay to be computed in accordance with the Board's LIVERMORE JOE'S INC.181decisions inIsisPlumbing Co.,138NLRB 716 (1962);Florida Steel Corp.,231NLRB 651 (1977); andOlympicMedical Corp.,250 NLRB 146 (1980).In accordance with the Board's decision inSterlingSugars,261 NLRB 472 (1982), I shall recommend to theBoard that an expunction remedy be included in theOrderThe General Counsel has requested that a visitatorialclause be included in the Order in this case. I concludethat the General Counsel has not presented evidence inthis proceeding, which established that such a visitatorialclausewas necessary under the circumstances of thiscase.Accordingly, I hereby deny the General Counsel'srequest.SeeCherokeeHeatingCo.,278NLRB 399(1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"1ORDERThe Respondent, Livermore Joe's Inc., Livermore,California, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Discharging an employee because the employeehad engaged in union activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Joelan Diephuis immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against her, in the manner set forth in the remedysection of the decision.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Livermore, California restaurant copiesof the attached notice marked "Appendix."52 Copies of51 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses52 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "the notice, on forms provided by the Regional DirectorforRegion 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge an employee because the em-ployee has engaged in union activities on behalf of HotelEmployees & Restaurant Employees & Bartenders UnionLocal 50, affiliated with Hotel and Restaurant Employ-ees and Bartenders International Union, or any otherlabor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Joelan Diephuis immediate and full re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge, less any net interim earnings, plus interest.WE WILL notify her that we have removed from ourfilesany reference to her discharge and that the dis-charge will not be used against her in any way.LIVERMORE JOE'S INC.